PER CURIAM.
Granted in part. The defense is entitled to a complete answer to No. 33 of its bill of particulars and to reurge its motion to quash prior to trial on the basis of the facts in that answer (or facts stipulated by the prosecutor). State v. Anthony, 427 So.2d 1155 (La.1983). Accordingly, the case is remanded to the district court, and the district attorney is ordered to provide a complete answer to No. 33 of the bill of particulars to defendant within twenty-four hours. The trial court is ordered to reconsider the motion to quash in the light of the prosecutor’s answer and of State v. Williams, 480 So.2d 721 (La.1985). Otherwise, the application is denied.